DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 24-29  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kowaleski (US2006/0106267) in view of Baier (US6551958). 
Kowaleski teaches a dehydrogenation process which includes contacting under dehydrogenation conditions a feed comprising ethylbenzene and steam, wherein the steam is present in the feed in an amount so as to provide a molar steam-to -oil ratio in the range of 0.1:1 to 9:1,  preferably in the range of 0.5 :1 to 8:1,  most preferably  from 1:1 to 6:1 or even 1:1 to  5:1 ([0024]), with an iron oxide based dehydrogenation catalyst having a low titanium content ([0011], [0015], [0024]).  It is noted that Kowaleski disclosed steam-oil-ratio overlaps with that of instantly claimed  steam/hydrocarbon ratio, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   
iron oxide component; a cerium component; a potassium component; a molybdenum component; an alkaline earth metal component; and titanium present in the dehydrogenation catalyst composition at a titanium concentration of less than 1000 ppmw, preferably less than 100 ppm ([0013], [0026]).  Kowaleski disclosed titanium content overlaps with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).
Kowaleski teaches an iron oxide based dehydrogenation catalyst composition having low titanium content allows for the low steam-to-oil operation of the dehydrogenation process unit ([0025]).    It would have been obvious for one of ordinary skill in the art to adopt a same titanium amount of 60 to 100 ppm in an iron-oxide based dehydrogenation catalyst as that of instantly claimed for obtaining a dehydrogenation catalyst having good stability as well as good activity and selectivity for low steam-to-oil dehydrogenation process  as suggested by Kowaleski  ([0009], [0025],[0026]) via routine optimization (see MPEP 2144. 05 II). 
Kowaleski further teaches such iron oxide based dehydrogenation catalyst can also include a promoter metal selected from the group consisting of Sc, Y, La, Mo, W, Ce, Rb, Ca, Mg, V, Cr, Co, Ni, Mn, Cu, Zn, Cd, Al, Sn, Bi, rare earths and mixtures of any two or more thereof ([0036]). 
Kowaleski further discloses a preferred iron oxide based dehydrogenation catalyst having low titanium content  comprising  from 40 to 90% weight of the iron oxide component, as described herein, calculated as Fe2O3, and from 5 to 40% weight of a potassium component, calculated as K2O,  from 1 to 25% weight of a cerium 2; from 0.1 to 15% weight of a molybdenum component, calculated as MoO3;  and from 0.1 to 15% weight of  an alkaline earth metal component, calculated as an oxide ([0026], [0046]).   
Regarding claim 17 and 27,  Kowaleski does not expressly teach the Mn compound being calculated as MnO2 being from 1  to 3% by weight. 
Baier teaches an iron oxide based  dehydrogenation catalyst comprising 50-90% by weight of iron, calculated as Fe2O3, from 1 to 40% by weight of potassium, calculated as K2O, from 5 to 20% by weight of cerium, calculated as Ce2O3 (col. 2 lines 32-36).   Baier further teaches such catalyst may furthermore comprise one or more further conventional promoters for increasing the selectivity, activity or stability in conventional concentrations wherein suitable promoters are compounds of elements selected from the group consisting of Ca, Ti, V, Mo, Mn, Cu, Zn, Pr, Nd  etc. (which can be used individually or in mixtures) (col. 2 lines 38-49).    Baier further discloses preferred additional promoters are compounds selected from the group consisting of Ca, V, Cr, Mo, W, Ti, Mn, Co and Al, wherein the additional promoters are preferably added in amounts of in each case from 0 to 15% by weight, in particular from 1 to 10% by weight, calculated as the most stable oxides (col. 2 lines 47-55).  
It would have been obvious for one of ordinary skill in the art to adopt 1 to 10% by weight of Mn (calculated as stable MnO2) as shown by Baier to modify the Mn element of the dehydrogenation catalyst of Kowaleski because by doing so can help obtaining a dehydrogenation catalyst with desired selectivity, activity or stability as suggested by Baier (col. 2 lines 38-49, 47-55).  It would have been obvious for one of ordinary skill in the art to “obvious to try”  Mn as promoter element in an iron containing 
Regarding claim 24-25 and 28-29, such limitations are met as discussed above. 
Regarding claim 26,  Kowaleski further discloses the alkaline earth metal component of the iron oxide based dehydrogenation catalyst can include either a magnesium (Mg) component or a calcium (Ca) component, or both components, and each such component alone or in combination may be present in the iron oxide based dehydrogenation catalyst in the range of from 0.1 to 15 weight percent with the weight percent being based on the total weight of the iron oxide based.   Therefore, Kowaleksi suggests the dehydrogenation catalyst can include 0.1-15% by weight of CaO, 0.1-15% of MgO.   Kowaleski already teaches promoter element including V can be presented in such catalyst as discussed above. 
Baier already teaches  one or more further conventional promoters for increasing the selectivity, activity or stability in conventional concentrations wherein suitable promoters are compounds of elements selected from the group consisting of Ca, Ti, V, Mo, Mn, Cu, Zn, Pr, Nd  etc. (which can be used individually or in mixtures) (col. 2 lines 38-49).   Baier specifically discloses a dehydrogenation catalyst composition can 2O3 ; 1-40% by weight of potassium, calculated as K2O; 5-20% by weight of cerium, calculated as Ce2 O3 ; 0.1-10% by weight of magnesium, calculated as MgO; 0-10% by weight of calcium, calculated as CaO; 0-10% by weight of tungsten, calculated as WO3; 0-10% by weight of molybdenum, calculated as MoO3 ; 0-10% by weight of vanadium, calculated as V2 O5 (col. 3 lines 8-26). 
It would have been obvious for one of ordinary skill in the art to adopt such content of vanadium and tungsten as shown by Baier to practice the promoter elements in the catalyst composition of Kowaleski because by doing so can help provide a dehydrogenation catalyst with desired selectivity, activity and stability as suggested by Baier (col. 2 lines 38-55, col. 3 lines 8-16).  Furthermore, adopting known elements for predictable results, i.e., adopting such well-known promoter elements for obtaining a desired dehydrogenation catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 and 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  9-11 and 5-6  of  US 10336667 in view of      2  via routine optimization (see MPEP 2144. 05 II)  to help obtaining an iron containing dehydrogenation catalyst with desired selectivity, activity or stability as suggested by Baier. 

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.  
In response to applicant’s arguments about instant invention resulting in a synergistic interaction of   60-100 ppm titanium together with  1 to 3%  by weight  manganese in the catalyst composition because catalyst G (1.2 % manganese with 70 ppm titanium)  and catalyst H (1.8% manganese with 70 ppm ) showing the best performance of all catalyst,  firstly  Kowaleski discloses a catalyst composition containing Mn and certain amount of titanium for desired low steam/hydrocarbon dehydrogenation.  Secondly, applied secondary reference Baier further discloses preferred additional promoters are compounds selected from the group consisting of Ca, V, Cr, Mo, W, Ti, Mn, Co and Al, wherein the additional promoters are preferably added in amounts of in each case from 0 to 15% by weight, in particular from 1 to 10% by weight, calculated as the most stable oxides (col. 2 lines 47-55).   It would have been obvious for one of ordinary skill in the art to adopt a same titanium amount in an iron-oxide based dehydrogenation catalyst as that of instantly claimed for obtaining desired low steam-to-oil dehydrogenation process  as suggested by Kowaleski ([0025],[0026]) via routine optimization (see MPEP 2144. 05 II).  It would have been obvious for one of ordinary skill in the art to “obvious to try”  1 to 3% by weight of Mn (calculated as stable MnO2) 2  via routine optimization (see MPEP 2144. 05 II)  to help obtaining an iron containing dehydrogenation catalyst with desired selectivity, activity or stability as suggested by Baier.   In summary, using 1 to 3% by weight of manganese together with 60 to 100 ppm titanium in a dehydrogenation catalyst for desired selectivity, activity and stability for low steam/hydrocarbon dehydrogenation process is results naturally flowing from the teachings of applied references. 
Even if  assuming applicant alleged catalyst G ( 71.5 % Fe2O3, 13.6% K2O, 7.4% CeO2, 2.2% MgO, 2% CaO, 2.1% MoO3,  1.2% MnO2 and 70 ppm TiO2) and H( 71.2% Fe2O3, 13.6% K2O, 7.4% CeO2, 2.2% MgO, 2% CaO, 2.1% MoO3,  1.8% MnO2 and 70 ppm TiO2) showing improved results being true, but instant claims direct to a catalyst composition having much broader scope (see claim 17 recites  1 to 3% MnO2 , 50 to 90% of Fe2O3, 1 to 30% K2O, 60 t0 100 ppm TiO2,  2 to 20 CeO2 and optionally 0 to 30% by weight of at least one further component).   It is not readily apparent to one of ordinary skill in the art whether such alleged improved results occur over the entire claimed catalyst composition range (see also MPEP § 716.02(d) - § 716.02(e)). 
In response to applicant’s arguments about Kowaleski disclosed dehydrogenation conditions being different as compared to instant application,   hence,  styrene yield not comparable,  it is noted instant claims only recite specific .   

Conclusion
Pertinent art of interests are cited onto PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796